The election of the members chosen, one of whom only was returned, from the town of Sudbury, was controverted by Ebenezer Plympton and others, on the ground, that said town was not entitled, by the number of ratable polls therein, to more than one representative.
The committee on elections reported, “ that the petition admits the right of the town of Sudbury to send one representative, and it appearing, by the return from said town, that one representative only is returned, the committee therefore *82report, that the right of William Hunt, the member returned from said town, to a seat in this house, is unaffected by the facts stated in the petition.” The report was agreed to.1
[It does not appear whether the members were elected at the same balloting or separately.]

 31 J. H. 59.